*76
ORDER

PER CURIAM.
Marty Moss (Defendant) appeals the judgment of conviction that the Circuit Court of the City of St. Louis entered after a jury found him guilty of assault in the first degree and armed criminal action. Defendant claims the trial court plainly erred in admitting evidence of an uncharged offense.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. An extended opinion would have no precedential value. We have, however, prepared a memorandum opinion for the use of the parties only setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 30.25(b).